Citation Nr: 0108834	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected tinnitus.

3.  Entitlement to an effective date prior to June 14, 1996 
for the grant of service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella

INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran manifests Level VII hearing in his right ear 
and Level VI in his left ear.

3.  The veteran is receiving the maximum schedular evaluation 
for tinnitus, and tinnitus has not been shown to cause marked 
interference with employment, necessitate frequent periods of 
hospitalization or otherwise render impractical the 
application of the regular schedular standards.

4.  The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss and tinnitus on June 
14, 1996.

5.  In November 1998, the RO granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus effective from June 14, 1996.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321(b)(1), 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6260 (2000).

3.  The requirements for an effective date prior to June 14, 
1996 for the grant of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluations

The veteran believes that his bilateral hearing loss and 
tinnitus are more disabling than currently evaluated.  As to 
the veteran's claims for higher ratings, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Specifically, the VA provided 
the veteran with an examination in January 1999, acquired 
relevant treatment records, and afforded him with the 
opportunity to have a personal hearing.  Therefore, the VA 
has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  The 
record shows that the Board awarded service connection for 
bilateral hearing loss and tinnitus in a November 1998 
decision.  Thereafter, the RO assigned a 10 percent 
evaluation to each disability effective from June 1996.  In 
May 1999, the RO increased the bilateral hearing loss 
evaluation to 30 percent effective from June 1996.

A. Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.

VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 38 
C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides that:

When the pure tone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The evidence for the Board's consideration consists of a VA 
audiological evaluation performed in January 1999.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
85
90
LEFT
15
20
55
80
90

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and of 66 percent in the left ear.

Applying this evidence to Table VI, the results of the 
January 1999 examination yields a numeric designation of 
Level VII for the right ear and Level VI for the left ear.  
When those values are applied to Table VII, they yield a 30 
percent evaluation.

The Board has also considered whether a higher evaluation for 
the veteran's hearing loss is warranted under 38 C.F.R. 
§ 4.86.  However the veteran's disability does not meet the 
requirement of either 38 C.F.R. § 4.86(a) or (b).  In this 
regard, the veteran's disability does not manifest puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) of 55 decibels or more, or pure 
tone threshold of 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz.  

Accordingly, the Board concludes that the evidence does not 
support an evaluation in excess of 30 percent for bilateral 
hearing loss.  The Board recognizes that the rating schedule 
is designed to accommodate changes in condition, and that the 
veteran may be awarded an increased evaluation in the future 
should his disability picture change.  See 38 C.F.R. § 4.1 
(2000).  At present, however, the Board finds that an 
increased evaluation is not warranted and the benefit sought 
on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no assertion or showing by the veteran 
that his hearing loss disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


B. Tinnitus

At the January 1999 audiological evaluation, the veteran 
reported the presence of continuous, bilateral, high-pitched 
tinnitus for the past 45 years.  It was bothersome at times.  
The veteran's tinnitus has been assigned a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (2000).  Under the rating schedule, this 
Diagnostic Code provides for a maximum 10 percent rating for 
recurrent tinnitus.  The Board notes the contention that 
separate 10 percent evaluations should be assigned for 
tinnitus of the right and left ears; however, DC 6260 
provides for a single 10 percent rating for tinnitus.  Thus, 
there is no regulatory basis upon which this request may be 
considered.  

As the maximum schedular evaluation available for tinnitus is 
a 10 percent evaluation, a higher evaluation for tinnitus 
would, of necessity, be based on factors that render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  These 
factors include, but are not limited to, marked interference 
with employment or a showing that the veteran's tinnitus had 
necessitated frequent periods of hospitalization.

However, the record neither reflects, nor has the veteran 
offered contentions, that suggest that his tinnitus is such 
that it renders impractical the application of the regular 
schedular standards.  No treatment for tinnitus is shown and 
there is no contention that tinnitus interferes with 
employment.  The Board would observe that the veteran's only 
contention concerning his tinnitus is that it is occasionally 
bothersome.  Based on this record and the veteran's 
contention, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2000) are not met.  Accordingly, an 
evaluation in excess of 10 percent for tinnitus is not 
warranted.

Also in regard to the claims for higher evaluations for the 
service connected hearing loss and tinnitus, the Court has 
held that unlike claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
based on the facts found may be assigned following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As the rating action appealed from was 
the initial grant of service connection, the Board must 
consider the proper evaluations to be assigned for the 
veteran's disabilities pursuant to the Court's holding in 
Fenderson.  In this case, however, the 30 percent rating for 
bilateral hearing loss and 10 percent rating for tinnitus 
both have been made effective from the date of receipt of 
claim in June 1996 and there is no basis for the assignment 
of a staged rating for either disability under Fenderson.


II. Effective Date

The veteran believes that he is entitled to an earlier 
effective date for the award of service connection for 
bilateral hearing loss and tinnitus because the disabilities 
were incurred during active duty.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any veteran under the laws 
administered by VA.  See 38 U.S.C.A. § 5101 (West 1991); 38 
C.F.R. § 3.151(a) (2000).  A claim is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2000); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. 
§ 7104(a) (West 1991); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992). 

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  In 
all other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (2000).

In this case, the veteran's initial claim was received by the 
RO on June 14, 1996.  There is no evidence that the veteran 
submitted a claim, informal or formal, prior to this date.  
In fact, there is nothing in the veteran's claims folder 
between the late 1940s and the original claim for tinnitus 
and hearing loss received on June 14, 1996.  The RO 
thereafter granted service connection for bilateral hearing 
loss and tinnitus and assigned an effective date of June 14, 
1996, the date of receipt of the veteran's claim.

In light of the foregoing, the June 14, 1996 date of claim is 
the earliest possible date in determining an effective date 
for the grant of service connection for bilateral hearing 
loss and tinnitus, and the assignment of evaluations for 
those disabilities.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (r) (2000).  The Board recognizes that the 
veteran has apparently suffered from bilateral hearing loss 
and tinnitus prior to the assigned effective date.  However, 
the law requires that the 

Board assign an effective date which is the later of the date 
entitlement arose or date of receipt of the claim.  
Accordingly, an effective date prior to June 14, 1996 is 
denied.


ORDER

An evaluation in excess of 30 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An effective date prior to June 14, 1996 for the grant of 
service connection for bilateral hearing loss and tinnitus is 
denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

